 1
 2
 3
       1138 NORTH ALMA SCHOOL ROAD, SUITE 101
 4                MESA, ARIZONA 85201
       Telephone: 480.461.5300 | Fax: 480.833.9392
 5
     Joel E. Sannes (SBN 015999)
 6 jes@udallshumway.com
     James B. Reed (014015)
 7 jbr@udallshumway.com
     Carson T. H. Emmons (SBN 024094)
 8 cthe@udallshumway.com
     docket@udallshumway.com
 9
     Attorneys for Plaintiff
10
                         IN THE UNITED SATES DISTRICT COURT
11
                                     DISTRICT OF ARIZONA
12
      Mesa Golfland, LTD,                            CASE NO.: 2:20-cv-01616-JJT
13
                        Plaintiff,
14                                                   PLAINTIFF’S STATUS UPDATE
      v.                                             REGARDING ADHS ATTESTATION
15
      Douglas A. Ducey, Governor of Arizona,
16    in his official capacity;

17                     Defendant.

18
            Plaintiff, Mesa Golfland, Ltd., dba “Sunsplash,” through undersigned counsel,
19
     provides this “Status Update” to advise the Court and Defendant that after 5:00 p.m. on
20
     Friday, August 28, 2020 Sunsplash completed the Arizona Department of Health
21
     Services (“ADHS”) “Attestation” form so that Sunsplash could re-open. Sunsplash
22
     elected to complete the Attestation, reserving all rights, so as to mitigate its losses.
23
            As noted in its Reply and at the hearing on August 28, Sunsplash objects to being
24
     required to attest to re-open when its similarly situated competitors were not required
25
     to complete the ADHS Attestation to remain open as they have been open since June
26
     29, 2020.
27
28
 1         Sunsplash also objects to the Attestation form’s requirement that it agrees that it
 2 will pause operations again if Maricopa County enters into the “Substantial” metric for
 3 COVID-19 infection, death and hospitalization rates, because its similarly situated
 4 competitors are not required to make the same agreement to pause their operations.
 5         Sunsplash intended to operate under protocols that are as safe or safer than the
 6 ADHS requirements for water parks operating in the “Moderate” metric. However, it
 7 also objects that it is required to attest to the ADHS “Moderate” requirements for water
 8 parks when its similarly situated competitors are not legally required to comply with the
 9 Moderate metrics.
10         Sunsplash also objects to the Attestation requirement that it agrees by attesting
11 that, “[t]he business submitting this attestation agrees that ADHS or the county health
12 department shall not be required to give prior notice of any inspection intended to
13 determine compliance with this Attestation or the Requirements” to the extent its
14 competitors are not similarly regulated.
15         Although Sunsplash has completed the Attestation to mitigate its damages, it
16 reserves all rights to object to any of the requirements of the Attestation.
17         Nevertheless, Sunsplash completed the Attestation and was open on and after
18 Friday evening, August 28.
19         This Status Update is provided in the event it is relevant to the ongoing
20 proceedings on Plaintiff’s application for a temporary restraining order.
21         RESPECTFULLY SUBMITTED this 31st day of August, 2020.
22                                                  UDALL SHUMWAY PLC
23
                                                    /s/ Joel E. Sannes
24                                                  Joel E. Sannes
                                                    James B. Reed
25
                                                    Carson T.H. Emmons
26                                                  1138 North Alma School Rd., Suite 101
                                                    Mesa, AZ 85201
27                                                  Attorneys for Plaintiff
28
                                                2
 1                              CERTIFICATE OF SERVICE
 2        I hereby certify that on 8/31/20, a copy of the foregoing Plaintiff’s Status Update
   Regarding ADHS Attestation was filed electronically. Notice of this filing will be sent to
 3 the below registered parties of the CM/ECF System:
 4 Brett W. Johnson
   Colin P. Ahler
 5 Tracy A. Olson
   Snell & Wilmer LLP
 6 One Arizona Center
   400 E. Van Buren St., Ste. 1900
 7 Phoenix, AZ 85004-2202
   bwjohnson@swlaw.com
 8 cahler@swlaw.com
   tolson@swlaw.com
 9
10 Anni L. Foster
   General Counsel
11 Office of Arizona Governor Douglas A. Ducey
   1700 W. Washington Street
12 Phoenix, AZ 85007
   afoster@az.gov
13
   Attorneys for Defendant
14
15
     By: /s/ Taylor Jensen
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              3
